COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                      01-13-00501-CV
Style:                             Philippe Tanguy v. David Laux


Date motion filed*:                September 19, 2013
Type of motion:                    Extension of time to file reporter’s record
Party filing motion:               Court reporter
Document to be filed:              Reporter’s record

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                              July 30, 2013
         Number of previous extensions granted:               1             Current Due date: September 19, 2013
         Date Requested:                                 Additional 2 weeks

Ordered that motion is:

                   Granted
                    If document is to be filed, document due: October 3, 2013
                             The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________




Judge’s signature: /s/ Terry Jennings
                   

Panel consists of       ____________________________________________

Date: September 26, 2013